Exhibit 10.4.1

C&F FINANCIAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(As Restated Effective January 1, 2018)
ADOPTION AGREEMENT

 

This Adoption Agreement is the companion document that allows an employer to
sponsor and adopt the Virginia Bankers Association Model Non-Qualified Deferred
Compensation Plan for Executives (the “Plan”).  Each Employer named below hereby
adopts the Plan through this Adoption Agreement (the “Adoption Agreement”), to
be effective as of the date(s) specified below, and elects the following
specifications and provides the following information relating thereto.

 

In completing this Adoption Agreement, if additional space is required, insert
additional sheets.

 

Adoption Agreement Contents

 

 

 

 

 

 

 

    

Page

Option 1

Employer(s) Adopting Plan

 


1

Option 2

General Plan Information

 


1

Option 3

Status of Plan and Effective Date(s)

 


2

Option 4

Definitions and Other Optional Provisions

 


3

Option 5

Employer Contributions

 


7

Option 6

Vesting

 


9

Option 7

Retirement Dates

 


10

Option 8

Time and Form of Payments

 


11

Option 9

Hardship Withdrawals

 


14

Option 10

Participant Deemed Investment Direction

 


14

 

 

 

 

 

 

 

 

1.

EMPLOYER(S) ADOPTING PLAN.

 

 

 

 

 

 

 

(a)  

Name of Plan Sponsor:
C&F Financial Corporation

(b)  

Plan Sponsor’s Telephone
Number:
(804) 843-2360

 

(c)  

Address of Plan Sponsor:
PO Box 391
West Point, VA 23181

(d)  

Plan Sponsor’s EIN:
54-1680165

 

 

 

(e)  

Plan Sponsor’s Tax Year End:
12/31

 

(f)  

Other Participating Employers Adopting the Plan:

 

 

 

 

 

 

 

 

 

[X]

(1)

All Affiliates are automatically participating Employers in the Plan, except for
the following: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(2)

Each participating Employer is listed individually on the attachment captioned
“List of Participating Employers,” which shall be updated as needed from time to
time in compliance with ARTICLE XV of the basic plan document.

 

 

 

 

2.

GENERAL PLAN INFORMATION.

 

 

 

 

 

 

(a)  

Name of Plan:  C&F Financial Corporation Deferred Compensation Plan for
Executives (formerly known as VBA Executive Deferred Compensation Plan for C&F
Financial Corporation)

 

 

 

 

(b)  

Name, Address and EIN of Plan Administrator(s): [If other than Plan Sponsor,
appointment must be by resolution]







--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

3.

STATUS OF PLAN AND EFFECTIVE DATE(S).

 

 

 

 

 

 

(a)  

Effective Date of Plan:    The Effective Date of the Plan is January 1, 1998. 

 

 

 

 

 

 

(b)  

Plan Status.    The adoption of the Plan through this Adoption Agreement is:

 

 

 

 

 

 

 

[   ]  

(1)  

Initial Establishment.    The initial adoption and establishment of the Plan.

 

 

 

 

 

 

 

[X]  

(2)  

Restated Plan.    An amendment and restatement of the Plan (a Restated Plan).

 

 

 

 

 

 

 

 

 

(A)  

Effective Date of this Restatement.    The Effective Date of this Restatement is
January 1, 2018.

 

 

 

 

 

 

 

 

 

(B)  

Prior Plan.    The Plan was last maintained under document dated January 1, 2008
and was known as the VBA Executive Deferred Compensation Plan for C&F Financial
Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)  

409A Transitional Provisions (grandfathering election):

 

 

 

 

 

 

 

 

 

 

 

[   ]  

Election NOT to Grandfather Pre-January 1, 2005 Vested Balances.    If this
Option is elected, all Deferral Accounts shall be subject to the rules set forth
in the post-December 31, 2004 restatements.

 

 

 

 

 

 

 

 

 

 

 

 

If the Option is not elected, the Deferral Accounts attributable to transfers
from predecessor plans prior to December 31, 2004 and contributions that are
vested as of December 31, 2004 shall be segregated from the Deferral Accounts
attributable to contributions that are not vested as of December 31, 2004 and to
contributions and transfers made on and after January 1, 2005.  The terms of the
Plan in effect on and after January 1, 2005 shall only apply to transfers and
contributions that are not vested as of December 31, 2004 and to contributions
and transfers made on and after January 1, 2005. 

 

 

 

 

 

 

 

 

[   ]  

(3)  

Special or Other Transitional Provisions.    [Use attachment if additional space
is needed]

 

 

 

 

 

 

 

 

 

 

 

[Enter any special provisions including alternate definitions or other
transitional provisions relating to any Predecessor Plan Account and the Plan as
restated]
                                                                                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(c)  

If elected, this Plan is intended to be paired with a qualified cash or deferred
arrangement as described in subparagraph 3.1(d) of the basic plan document.

 

 

 

 

 

 

 

 

 

 

 

If Elected – Name of the paired plan
                                                                                                                                      

 

 

 





-2-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

4.

DEFINITIONS AND OTHER OPTIONAL PROVISIONS.

 

 

 

(a)  

Compensation Paragraph 1.10

Compensation is used throughout the basic plan document for different
purposes.  The following specific rules apply.

 

 

 

 

 

 

 

(1)  

General Definition.  The Compensation definition in paragraph 1.10 of the basic
plan document is modified as follows:

 

 

 

 

 

 

 

 

 

(A)    Salary.    Base salary and base wages subject to the following
modifications or limitations:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Consider whether to fix the date for determining Salary.  Consider whether to
revise to exclude reductions for 401(k) and cafeteria plan contributions.  Other
revisions may be desired.]

 

 

 

 

 

 

 

 

 

(B)    Discretionary or Other Bonus.    All discretionary or other Bonuses
unless otherwise provided:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[List excluded bonus or incentive programs.  The Plan Sponsor may elect a
Special Deferral Election Period for Performance-Based Compensation.]

 

 

 

 

 

 

 

 

(2)  

Specific Definitions.    When used with respect to each type of contribution
under the Plan, Compensation shall include:

 

 

 

 

 

 

 

 

 

(A)

Employee Deferral Contributions.    [Check all that apply]

 

 

 

 

 

 

 

 

 

 

 

[X]

(a)

Salary.

 

 

 

 

 

 

 

 

 

 

 

[X]

(b)

Bonuses.

 

 

 

 

 

 

 

 

 

 

 

(B)

Employer Non-Elective Contributions.    [Check all that apply]

 

 

 

 

 

 

 

 

 

 

 

[X]

(a)

Salary.

 

 

 

 

 

 

 

 

 

 

 

[X]

(b)

Bonuses.

 

 

 

 

 

 

 

 

 

 

 

(C)

Employer Matching Contributions.    [Check all that apply]

 

 

 

 

 

 

 

 

 

 

 

[X]

(a)

Salary.

 

 

 

 

 

 

 

 

 

 

 

[X]

(b)

Bonuses.

 

(b)  

Eligible Employee Paragraph 1.17

Eligible Employee shall mean only the following:

 





-3-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

[X]

(1)

Determination by Board.     Any individual who is designated as an Eligible
Employee by resolution of the [X] Plan Sponsor’s [  ] Employer’s Board.  A copy
of the resolution shall be attached to and incorporated by reference into the
Plan.

 

 

 

 

 

See Attachment for application of election

 

 

 

 

 

 

 

 

[X]

(2)

Determination by CEO.      Any individual who is designated in writing as an
Eligible Employee by resolution of the [X] Plan Sponsor’s [ ] Employer’s Chief
Executive Officer. A copy of the Chief Executive Officer’s designation shall be
attached to and incorporated by reference into the Plan.

 

 

 

 

 

For Employee Deferral Contributions

 

 

 

 

 

 

 

 

[   ]

(3)

Determined by Classification or Grade.     Any individual who is classified
under the Employer’s personnel practices and policies as employed in the
following grades or classifications:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[List executive classification to be included in plan coverage]

 

 

 

 

 

 

 

 

 

[   ]

(4)

Determined by Position or Title. Any individual who is employed in the following
positions with the Employer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[List the executive positions to be included in plan coverage]

 

 

 

 

 

 

 

(c)  

Plan Year Paragraph 1.24

In the case of a Restated Plan which prior to the Effective Date of this
Restatement was maintained on the basis of a Plan Year beginning on a date other
than January 1, the Plan Year shall begin on _________________, ____ and end on,
______, with the short Plan Year beginning on, _______ and ending on
December 31, ________. Thereafter, the Plan Year shall be the 12-month period
beginning each January 1.

 

 

 

 

 

(d)  

Effective Date of Coverage Paragraph 2.1

The effective date of coverage for an Eligible Employee shall be [Check one]

 

 

 

 

 

 

 

[   ]

(1)

Immediate.    The first day of the first payroll period beginning on or after
the date the individual became an Eligible Employee.

 

 

 

 

 

 

 

 

 

[   ]

(2)

Monthly.    The first day of the first payroll period beginning on or after the
first day of                  [Complete with 1st, 2nd, or other] month next
following the date the individual became an Eligible Employee.

 

 

 

 

 

 

 

 

 

[   ]

(3)

Semi-Annually.    The first day of the Plan Year or the first day of the seventh
month of the Plan Year on or next following the date the individual became an
Eligible Employee.

 





-4-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

[X]

(4)

Annually. The first day of the Plan Year on or next following the date the
individual became an Eligible Employee.

 

 

 

 

[X] 

(e)  

Special Election Period for
Performance-Based Compensation
Subparagraph 3.2(d)

If this Option is elected, the Plan Sponsor may permit Eligible Employees to
make Deferred Compensation Elections with respect to Performance-Based
Compensation prior to the annual filing deadline established by the
Administrator which deadline shall be no later than six (6) months prior to the
end of the period for which such Bonus is earned, as described in subparagraph
3.2(d) of the basic plan document.

 

 

 

 

 

 

 

Otherwise, except for new participants, all Deferred Compensation Elections for
all Bonuses must be made prior to the annual filing deadline established by the
Administrator, which deadline shall be no later than the end of the calendar
year or end of the Plan Sponsor’s fiscal year, immediately preceding the
applicable year to which the Bonus relates.

 

 

 

 

 

 

 

In order to be Performance-Based Compensation, (i) the Bonus must be earned over
a period of at least twelve (12) months, (ii) the Bonus must be based on
pre-established organizational or individual performance criteria for which the
outcome is substantially uncertain at the time of establishment, (iii) such
criteria are established in writing no later than ninety (90) days after the
beginning of the period of service to which the Bonus and performance relate,
and (iv) such criteria are not substantially certain to be met at the time
established. See more specific definition in Treas. Reg. 1.409A-1(e).

 

 

 

 

[X] 

(f)  

Cancellation of Deferred
Compensation Election For Disability
Paragraph 3.5

If this Option is elected, the Plan Sponsor:

 

 

 

 

 

 

 

 

[   ]

(1)

Mandatory Cancellation.     Will cancel the Deferred Compensation Election of an
Eligible Employee who experiences a Disability as defined in subparagraph
3.5(b).

 

 

 

 

 

 

 

[X]

(2)

Optional Cancellation.     May permit an Eligible Employee who experiences a
Disability as defined in subparagraph 3.5(b) to cancel his Deferred Compensation
Election.

 

 

 

 

 

 

 

 

If this Option is not selected, no cancellation will be required or permitted
upon the occurrence of a Disability.

 

 

 

 

 

 

(g)  

Rules Relating to “Specified Employee” Delay Subparagraph 9.1(c)

For purposes of applying the 6-month delay required by Section 409A for a
Participant who is a “specified employee” (i.e., a “key employee” of any
publicly-traded company):

 

 

 

 

 

 

 

 

(1)

Specified Employee Identification Date.      Specified employees shall be
identified in the following manner: [Check one of the following and complete, if
applicable]

 

 

 

 

 

 

 

 

 

 

 

[   ]

(A)    Established By Board Action or Other Document of Plan Sponsor. The
identification date and its effective date shall be established by the Plan
Sponsor through the document set forth below, which may be an action of its
Board or other written document:                                          
                                                                                                                     

 

 

 

 

 

[Describe document establishing specified employee identification date]

 

 

 

 

 

 

 

 

 

 

 

[X]

(B)    Default Dates in Regulations.     The identification date shall be
December 31 and effective for distributions to be made

 



-5-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

during the 12-month period beginning on or after the following April 1, as
provided in Treas. Reg. 1.409A-1(i).

 

 

 

 

 

 

 

 

 

 

 

[   ]

(C)  Alternative Identification Date. The identification date shall be
                               (identification date) and effective for
distributions to be made during the 12-month period beginning on or after the
following                                 [enter date not later than the first
day of the 4th month following the identification date]

 

 

 

 

 

 

 

 

 

 

 

The Specified Employee Identification Date must be the same date for all
deferred compensation plans, programs, and agreements of the Plan Sponsor and
its Affiliates.

 

 

 

 

 

 

 

 

 

 

(2)

Compensation to be Used in Determining Specified Employees. Specified employees
are (A) the 50 highest paid officers (or if less, the greater of 3 or 10% of
employees) with compensation in excess of $175,000 (for 2017) (as adjusted from
time to time), (B) 1% owners with compensation in excess of $150,000, or (C) 5%
owners. The definition of compensation for this purpose shall be determined in
the following manner: [Check one of the following and complete, if applicable]

 

 

 

 

 

 

 

 

 

 

 

[   ]

(A)  Board Action or Other Document of Plan Sponsor. The compensation used to
identify specified employees shall be established by the Plan Sponsor though the
document set forth below which may be an action of its Board or other written
document that applies to all deferred compensation plans, programs, and
agreements of the Plan Sponsor and its Affiliates.
                                                                       

 

 

 

 

 

 

 

 

 

 

 

[Describe document establishing compensation definition]

 

 

 

 

 

 

 

 

 

 

[X]

(B)  VBA Plan.  The compensation used to identify specified employees shall be
the Total Compensation definition elected under the VBA Plan.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(C)  Alternative Compensation Definition. The compensation used to determine
specified employees shall be determined in the following manner
                                                                           

 

 

 

 

 

[Describe the document establishing compensation definition or describe
compensation based on an acceptable definition under Section 415 of the Code]

 

 

 

 

 

 

 

 

 

 

(3)

Payment Rules Following Required Delay Period. Upon the expiration of the
required 6-month delay: [Check one of the following]

 

 

 

 

 

 

 

 

 

 

 

[   ]

(A)  Catch-Up Missed Payments. Payments to which a specified employee would
otherwise have been entitled during the 6-month delay will be accumulated and
paid on the first day of the 7th month following the date of Separation from
Service for reasons other than death.

 





-6-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(B)  Each Payment Delayed. Each payment to which a specified employee would
otherwise have been entitled during the 6-month delay will be delayed for 6
months.

 

 

 

 

 

 

 

[X] 

(h)  

Rules Relating to Final Check of Year

If this Option is elected, Compensation payable after the last day of the
calendar year solely for services performed during the final payroll period
which contains the last day of the year will be treated as Compensation for
services performed in the taxable year in which the payroll period began.

 

 

 

 

 

 

 

If this Option is not elected, Compensation payable after the last day of the
calendar year solely for services performed during the final payroll period
which contains the last day of the year will be treated as Compensation for
services performed in the subsequent taxable year in which the payment is made.

 

 

 

 

 

 

 

Any change in election relating to the final check of the Participant’s taxable
year may not be effective for 12 months from the date the amendment is adopted
and executed.

 

 

 

 

 

 

 

 

 

 

5.

EMPLOYER CONTRIBUTIONS.

 

 

 

 

 

 

 

 

 

(a)  

Employer Contributions Paragraph 4.1

The following contributions by the Employer are elected:

 

 

 

 

 

 

 

 

 

 

[   ]

(1)

None. Employer contributions are not permitted.

 

 

 

 

 

 

 

 

 

 

[X]

(2)

Employer Non-Elective Contribution.

 

 

 

 

 

 

 

 

 

 

 

(A)

Amount. Each Employer shall make an Employer Non-Elective Contribution for each
Plan Year in such amount, if any, which the Employer shall determine.

 

 

 

 

 

 

 

 

 

 

[   ]

(i)  

Flexible Formula - Such amount, if any, which the Board of the Employer shall
determine by resolution.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(ii)  

Compensation Formula  -          % [Insert percentage] of the Compensation for
such Plan Year, plus any additional amount that the Board of the Employer shall
determine by resolution. 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(iii)  

Fixed Amount - $                                    [Insert amount], plus any
additional amount that the Board of the Employer shall determine by resolution. 

 

 

 

 

 

 

 

 

 

 

 

[X]  

(iv)  

Other – See
Attachment                                                                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)  

Participants Entitled to Employer Non-Elective Contribution. The Employer
Non-Elective Contribution shall be allocated to the Employer Non-Elective
Deferral Account of Participants

 





-7-

--------------------------------------------------------------------------------

 



  

 

 

 

 

 

 

 

 

 

 

 

 

who [Select applicable provisions which shall apply conjunctively unless
otherwise noted]

 

 

 

 

 

 

 

 

 

 

 

[   ]

(i)  

Are employed as Eligible Employees for at least ___________________ [Insert
number of months] full calendar months in such Plan Year.

 

 

 

 

 

 

 

 

 

 

[   ]

(ii)  

Are Eligible Employees at any time during such Plan Year.

 

 

 

 

 

 

 

 

 

 

[   ]

(iii)  

Are Eligible Employees on the last day of such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(iv)  

If they died while Eligible Employees or retired on a Disability, Early, Normal
or Delayed Retirement Date while an Eligible Employee during such Plan Year
[Check one]

 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(a)

But only if they are employed as an Eligible Employee for at least
                      [Insert number of months] full calendar months in such
Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ] 

(b)

Regardless of the number of months employed during such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[X]

(v)

Other‑ :  See Attachment                                                      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(3)

Employer Matching Contributions.

 

 

 

 

 

 

 

 

 

 

(A)

Amount.  Each Employer shall make an Employer Matching Contribution for each
Plan Year in an amount equal to the following percentage(s) of each
Participant’s Deferral Contribution for such Plan Year [Check one]

 

 

 

 

 

 

 

 

 

 

[   ]

(i)

Straight Percentage ‑                 % [Insert percentage] of his Compensation
contributed to the Plan (up to a maximum of                % of such
Compensation).

 

 

 

 

 

 

 

 

 

 

 

[   ]

(ii)

Contribution Weighted Percentages ‑            % [Insert percentage] of the
first                 % [Insert percentage] of his Compensation contributed to
the Plan and              % of his Compensation contributed to the Plan (up to a
maximum of              % of such Compensation). 

 

 

 

 

 

 

 

 

 

 

 

[X]

(iii)

Other‑  :  See Attachment                                                     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

Participants Entitled to Employer Matching Contribution.    The Employer
Matching Contribution shall be allocated to the Employer Matching Deferral
Account of Participants who

 





-8-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Select applicable provisions which shall apply conjunctively unless otherwise
noted]

 

 

 

 

 

 

 

 

 

 

 

[   ]

(i)  

Are employed as an Eligible Employee for at least                 [Insert number
of months] full calendar months in such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(ii)  

Are Eligible Employees at any time during such Plan Year.

 

 

 

 

 

 

 

 

 

 

[X]

(iii)  

Are Eligible Employees on the last day of such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[X]

(iv)  

If they died while an Eligible Employee or retired on a Disability, Early,
Normal or Delayed Retirement Date while an Eligible Employee during such Plan
Year [Check one]

 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(a)

But only if they are employed as an Eligible Employee for at least            
[Insert number of months] full calendar months in such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[X]  

(b)

Regardless of the number of months employed during such Plan Year.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(v)

Other‑  :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

VESTING.

 

 

 

 

 

 

 

 

 

 

 

 

(a)  

Vesting Schedule Paragraphs 6.2 and 6.3

The following vesting schedule shall apply to the Employer Deferral Account
[Check one, and complete where applicable]

 

 

 

 

 

 

 

 

 

 

[X]  

(1)

Employer Non-Elective Deferral Account.    The following vesting schedule shall
apply to the Employer Non-Elective Deferral Account [Check one, and complete
where applicable]

 

 

 

 

 

 

 

 

 

 

[X]

(A) Apply Rules Described in Qualified Plan. A Participant is vested in his
Employer Non-Elective Deferral Account under the Plan in the same manner and
applying the same rules applicable to employer profit sharing or other
non-matching contributions under the following qualified retirement plan
maintained by the Employer: 401(k) Plan (as defined in the attachment) See
Attachment for application of election 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(B)  Always 100% Vested. A Participant shall always have a non-forfeitable right
to 100% of his Employer Non-Elective Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

[X]

(C)  Other Applicable Rules.    A Participant shall be vested in his Employer
Non-Elective Deferral Account in accordance with the following rules:  See
attachment for vesting in

 





-9-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Deferral Account SERP subaccount and Cash Balance subaccount
                                                                                      

 

 

 

 

 

 

 

 

 

 

 

[Describe vesting provisions, including automatic vesting provisions, applicable
schedule and rules for counting service]

 

 

 

 

 

 

 

 

 

[X]  

(2)  

Employer Matching Deferral Account.    The following vesting schedule shall
apply to the Employer Matching Deferral Account [Check one, and complete where
applicable]

 

 

 

 

 

 

 

 

 

 

 

[X]  

(A)    Apply Rules Described in Qualified Plan.    A Participant is vested in
his Employer Matching Deferral Account under the Plan in the same manner and
applying the same rules applicable to matching contributions made under the
following qualified retirement plan maintained by the Employer: 401(k) Plan as
defined in the attachment          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(B)    Always 100% Vested.    A Participant shall always have a non-forfeitable
right to 100% of his Employer Matching Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(C)    Other Applicable Rules.    A Participant shall be vested in his Employer
Matching Deferral Account in accordance with the following rules: 
                                                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Describe vesting provisions, including automatic vesting provisions, applicable
schedule and rules for counting service]

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

RETIREMENT DATES.

 

 

 

 

 

 

 

 

 

 

 

 

(a)  

Normal Retirement Date Paragraph 8.1

A Participant’s Normal Retirement Date shall be the day the Participant reaches
age 65.

 

 

 

 

 

 

 

 

(b)  

Early Retirement Date Paragraph 8.3

 

[Select and complete applicable provision(s)]

 

 

 

[X]  

(1)  

None.

 

 

 

 

 

 

 

 

 

 

[   ]  

(2)  

No age requirement.

 

 

 

 

 

 

 

 

 

 

[   ]

(3)  

Age requirement of                                         years.

 

 

 

 

 

 

 

 

 

 

[   ]  

(4)  

No service requirement.

 

 

 

 

 

 

 

 

 

 

[   ]

(5)

Service requirement of                                years of continuous
full-time service with the Employer.

 

(c)  

Disability Retirement Date Paragraph 8.4

[Select and complete applicable provision(s)]

 

 

 

 

 

 

 

 

 

 

[X]  

(1)  

No age requirement.

 

 

 

 

 

 

 

 

 

 

[   ]  

(2)  

Age requirement of                                      years.

 

 

 

 

 

 

 

 

 

 

[X]  

(3)  

No service requirement.

 

 

 

 

 

 

 

 

 

 

[   ]  

(4)  

Service requirement of                                 years of continuous
full-time service with the Employer.

-10-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

TIME AND FORM OF PAYMENTS.

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Time of Payment Paragraph 9.1

The Employer Non-Elective Deferral Account shall be paid on the Participant’s
Separation from Service.  The Benefit Commencement Date for all other benefits
will be determined as follows: [Check one, and complete where applicable]

 

 

 

 

 

 

 

 

 

 

[   ]  

(1)  

Selected By Plan Sponsor.  The Plan Sponsor selects the following time of
payment:

 

 

 

 

 

 

 

 

 

 

 

[   ]

(A)  Normal Retirement Date.  The later of the Participant’s Normal Retirement
Date under the Plan or his Separation from Service (for reasons other than
death).

 

 

 

 

 

 

 

 

 

 

 

[   ]

(B)  Separation from Service.  The Participant’s Separation from Service for
whatever reason.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(C)  Six Months Following Separation from Service.  Six months following the
Participant’s Separation from Service (for reasons other than death).

 

 

 

 

 

 

 

 

 

 

 

 

If elected here [   ], the Plan Sponsor elects for payment to be accelerated
upon a Change in Control, but only with respect to contributions made after this
Adoption Agreement is executed, unless the Plan Sponsor previously made such an
election under Option 3(b)(3).

 

 

 

 

 

 

 

 

 

 

[X]  

(2)  

Selected By Participant.  The date selected by the Participant in accordance
with the following:

 

 

 

 

 

 

 

 

 

 

 

 

(A)  

Participant’s Options.  The Participant may elect that his Benefit Commencement
Date be based on:

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)  

The later of his Normal Retirement Date or his [   ] Separation from Service
(for reasons other than death) or [X] six months following his Separation from
Service (for reasons other than death).  [Select one]

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)  

[   ] His Separation from Service (for reasons other than death), or [X] six
months following his Separation from Service (for reasons other than
death).  [Select one]

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)  

A date certain stated clearly in his Deferred Compensation Election form which
shall be without regard to when his employment with the Employer ends.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)  

The later of a date certain or [ ] his Separation from Service (for reasons
other than death), or [X] six months following his Separation

 





-11-

--------------------------------------------------------------------------------

 



 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

from Service (for reasons other than death).  [Select one]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v)

The earlier of a date certain or [    ] his Separation from Service (for reasons
other than death) or [X] six months following his Separation from Service (for
reasons other than death).  [Select one] 

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]  

(vi)  

Change in Control.  The Participant may elect to have payment accelerated upon a
Change in Control.

 

 

 

 

 

 

 

 

 

(b)

Form of Payment to Participant Paragraph 9.2

The Employer Non-Elective Deferral Account shall be paid in a single lump
sum.  The form of payment to the Participant for all other benefits will be
determined as follows:  [Check one, and complete where applicable]

 

 

 

 

 

 

 

 

 

 

[   ]

(1)

Selected By Plan Sponsor.  The Plan Sponsor selects the following form of
payment:

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(A)  Lump Sum.  Deferral Benefits will be paid to the Participant in a single,
lump-sum payment.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(B)  Periodic Installments.  Deferral Benefits will be paid to the Participant
in periodic installment payments made:

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Frequency:

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(a)

Monthly.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(b)

Annually.

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Duration.  Over the following period:

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(a)

Five (5) years.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(b)

Ten (10) years.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(c)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(d)

Twenty (20) years.

 

 

 

 

 

 

 

 

 

 

[X]

(2)

Selected By Participant.  The Participant may elect from among the following
forms of payment [Select options to be available to Participants]

 

 

 

 

 

 

 

 

 

 

 

[X]

(A)

Lump Sum.  Deferral Benefits may be paid to the Participant in a single,
lump-sum payment.

 

 

 

 

 

 

 

 

 

 

 

[X]

(B)

Periodic Installments.  Deferral Benefits may be paid to the Participant in
periodic installment payments made:

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Frequency:

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(a)

Monthly.

 

 

 

 

 

 

 

 

 

-12-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

[X]  

(b)

Annually.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)  

Duration. Over the following period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(a)

Five (5) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(b)

Ten (10) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ] 

(c)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ] 

(d)

Twenty (20) years.

 

 

 

 

 

 

 

 

 

 

(c)

Form of Payment to Beneficiary Paragraph 9.2

Any unpaid portion of the Employer Non-Elective Deferral Account shall be paid
in a single lump sum to the Beneficiary. The form of payment to the Beneficiary
for all other unpaid benefits will be determined as follows: [Check one, and
complete where applicable]

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(1)

 

Selected By Plan Sponsor.    The Plan Sponsor selects the following form of
payment to the Beneficiary:

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ] 

 

(A)  

Lump Sum.    Deferral Benefits will be paid to the Beneficiary in a single,
lump-sum payment.

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

 

(B)  

Periodic Installments.    Deferral Benefits will be paid to the Beneficiary in
periodic installment payments made:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Frequency:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(a)

Monthly.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(b)

Annually.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

Duration.    Over the following period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(a)

Five (5) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(b)

Ten (10) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(c)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(d)

Twenty (20) years.

 

 

 

 

 

 

 

 

 

 

 

 

[X] 

(2)

Selected By Participant.    The Participant may elect the form of payment to the
Beneficiary from among the following forms of payment [Select options to be
available to Participants]

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(A)

Lump Sum. Deferral Benefits may be paid to the Beneficiary in a single, lump-sum
payment.

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(B)

Periodic Installments. Deferral Benefits may be paid to the Beneficiary in
periodic installment payments made:

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Frequency:

 

 

 

 

 

 

 

 

 

 

 

 

 

[ ]

(a)

Monthly.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-13-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

[X]  

(b)  

Annually.

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)  

Duration.    Over the following period:

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]  

(a)  

Five (5) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(b)

Ten (10) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(c)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

[   ]  

(d)  

Twenty (20) years.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

HARDSHIP WITHDRAWALS.

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Availability Generally Paragraph 10.1

A Participant [Check one]

 

 

 

 

 

 

 

 

 

 

[   ]

(1)

Not Permitted.    May not make Hardship Withdrawals.

 

 

 

 

 

 

 

 

 

 

[X]

(2)

Permitted.    May make a Hardship Withdrawal for an Unforeseeable Emergency from
the following accounts [Check one or more]

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(A)

Employee Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

 

[X]

(B)

Employer Matching Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(C)

Employer Non-Elective Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

 

[   ]

(D)

Predecessor Plan Account.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

PARTICIPANT DEEMED INVESTMENT DIRECTION.

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Availability Generally Paragraph 5.2

A Participant [Check one]

 

 

 

 

 

 

 

 

 

 

[   ]

(1)

Not Permitted.  May not make deemed investment directions.

 

 

 

 

 

 

 

 

 

 

[X]

(2)

Permitted.  May make deemed investment directions for the following accounts
(“directable accounts”) [Check one or more]

 

 

 

 

 

 

 

 

 

 

 

[X]

(A)

Employee Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

[X]

(B)

Employer Matching Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

[X]

(C)

Employer Non-Elective Deferral Account.

 

 

 

 

 

 

 

 

 

 

 

[   ]

(D)

Predecessor Plan Account.

 

 

 

 

 

 

 

 

(b)

Permissible Investments

Unless the Plan Sponsor elects a different option below, a Participant’s
directable accounts may be invested in the investment funds which are designed
to mirror the investment options available under the VBA Plan as adopted by the
Plan

-14-

--------------------------------------------------------------------------------

 



 

 

 

Sponsor, to the extent legally practical, with alternate funds designated where
collective investment funds may not be offered under a nonqualified plan.

 

 

 

 

 

 

 

 

 

 

[   ]

(1)  

VBA Plan Plus Company Stock.  In addition to the funds available under the VBA
Plan, a Company Stock Fund will also be available for directed investment.

 

 

 

 

 

 

 

 

 

 

[X]

(2)  

VBA Plan Without Company Stock.  Regardless of whether a Company Stock Fund is
available under the VBA Plan, no Company Stock Fund will be available for
directed investment.

 

 

 

 

 

 

 

 

 

 

[   ]

(3)  

Company Stock Only.  In lieu of the funds available under the VBA Plan, a
Company Stock Fund will be the only fund available for directed investment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





-15-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Employer, by its duly authorized representatives, has
executed this Adoption Agreement this                     day of               ,
2          .

 

 

 

 

 

 

 

     

 

 

 

[Enter Name of Plan Sponsor]

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

[SEAL]

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

[Enter Name of Employer]

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

[SEAL]

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

[Enter Name of Employer]

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

[SEAL]

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Its

 

 

 

 

-16-

--------------------------------------------------------------------------------